DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazunaga (JP 2018 – 56259, see attached a translation).
With respect to independent claim 1, Kazunaga teaches in Fig. 2 a method comprising: 
forming a first electrically conductive layer 11 or 18 on a first surface of a substrate of semiconductor 1, wherein the first electrically conductive layer is in electrical contact with the semiconductor; 
bonding via 3, at the first electrically conductive layer, a support wafer 2 to the substrate of semiconductor; 
thinning as disclosed in paragraph [0023] the substrate of semiconductor.
With respect to dependent claim 2, Kazunaga teaches forming electric contacts 17 on a second surface of the substrate of semiconductor opposite the first surface.
With respect to dependent claim 8, Kazunaga teaches wherein the first electrically conductive layer comprises a metal as disclosed in paragraph [0014].
With respect to dependent claim 9, Kazunaga teaches wherein the metal comprises Al as disclosed in paragraph [0018], Au, or a combination thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunaga.
The teaching of Kazunaga has been discussed above.
With respect to dependent claim 3, Kazunaga is silent with obtaining a chip with circuitry therein; electrically connecting the circuitry to the electric contacts by bonding the chip to the substrate of semiconductor at the second surface.
	However, in paragraph [0002] Kazunaga discloses a package level chip. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to have a desired chip attached to the substrate.
With respect to dependent claim 10, Kazunaga is silent with wherein the support wafer comprises a layer of silicon oxide.
	However, Kazunaga teaches in paragraph [0012] the support substrate is not limited and teaches in silicon oxide in paragraph [0014]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to provide a support substrate by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 13, Kazunaga is silent with wherein thinning the substrate of semiconductor comprises performing chemical-mechanical planarization on the substrate of semiconductor, etching the substrate of semiconductor, or both. However, in paragraph [0017], Kazunaga teaches etching method. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to perform thinning a desired substrate. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 14, Kazunaga is silent with  electrically grounding the first electrically conductive layer. However Kazunaga teaches element isolation section 12. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga so as to have the limitation of “electrically grounding the first electrically conductive layer” in order to isolate desired semiconductor element. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 15, Kazunaga teaches a chip in paragraph [0002] and the limitation of “wherein the circuitry comprises an electronic system configured to process or analyze electrical signals generated from the substrate of semiconductor” is within the ordinary skill to perform data analysis. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 16, Kazunaga teaches  wherein the electronic system comprises a contact pad 17.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunaga, and further in view of Quigley (US 5,610,425).
The teaching of Kazunaga has been discussed above.
With respect to dependent claim 6, Kazunaga is silent with forming p-n junctions or p-i-n junctions in the substrate of semiconductor.
In Figs. 2 – 3 Quigley teaches forming p-n junctions or p-i-n junctions in the substrate of semiconductor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to have a desired photodiodes by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunaga, and further in view of Okigawa (US 2014/0084410 A1)
The teaching of Kazunaga has been discussed above.
With respect to dependent claim 7, Kazunaga is silent with wherein the first surface is polished.
In paragraph [0100] Okigawa teaches a both sides polished silicon wafer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to increase bonding efficiencies. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazunaga, and further in view of Chiu (US 2017/0186808 A1).
The teaching of Kazunaga has been discussed above.
With respect to dependent claim 12, Kazunaga is silent with laser annealing the substrate of semiconductor.
	In paragraph [0047], Chiu teaches a substrate that undergo a laser annealing. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kazunaga in order to purify desired substrate by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claims 4 – 5, 11, 13, and 17 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 4, the prior art of record fails to teach or reasonably suggest:
encapsulating the chip and the substrate of semiconductor.
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
exposing at least a portion of first electrically conductive layer by removing the support wafer.
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
wherein the support wafer comprises a second electrically conductive layer in contact with the first electrically conductive layer after bonding.
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
wherein the support wafer comprises a second electrically conductive layer in contact with the first electrically conductive layer after bonding.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
wherein the electronic system comprises: a first voltage comparator configured to compare a voltage of the contact pad to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of particles of radiation absorbed by the substrate; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
With respect to dependent claim 18, the prior art of record fails to teach or reasonably suggest:
 wherein the electronic system further comprises an integrator electrically connected to the contact pad, wherein the integrator is configured to collect charge carriers from the contact pad.
With respect to dependent claims 19 – 24, because of their dependencies on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884